Title: To James Madison from William C. C. Claiborne, 27 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


27 October 1804, New Orleans. “In my Letter of the 16th. Instant, I mentioned only six offices that might properly be considered as lucrative; Perhaps to those, I ought to have added the Attorney General for the Province, the Physician for the Port of New-Orleans, the Secretary to the Municipality, and three Vendue Masters or Auctioneers, all of whom are commissioned by the Governor, although their emoluments are supposed to be very inconsiderable. The Attorney General is a Native American, as also the Physician of the Port, but he is married to a Creolle of the Country and has resided in the Territory for some years; The Secretary to the Municipality is a Native frenchman, & I believe an ancient Louisianian; one of the Auctioneers is a Native of Ireland, & has been an Inhabitant of this City for several years; another is a Native of France, and resided in Louisiana on my arrival; And the third (lately appointed) is a Native of the U. States, and the Son of a frenchman. With respect to appointments of honor and Trust, not enumerated in my Letter of the 16th. Instant, I may mention the Members of the Board of health consisting of Nine Members, of whom two only are modern Louisianians.
“My object has been to avail the Public of the services of deserving and well informed Citizens, and as there are many Native Americans of this description residing in Louisiana, it ought not to be a matter of surprise, that some of them should have received Offices.
“The Ancient Louisianians hold as Many Appointments as their Numbers & qualification entitled them to; and cannot therefore have cause of complaint.”
Adds in a postscript: “Of the officers appointed by the President, the Louisianians seem to me, to possess their due proportion; the Surveyor of the Port of New orleans, and also of the Bayou St. John are ancient Louisianians, & the Marshall for the District, is a Creol of the Province.”
